ACQUISITION CAPITAL GROUP, INC. SUBSCRIPTION AGREEMENT Gentlemen: The Investor named below, by payment of the purchase price for such Common Shares, by the delivery of a check payable to ACQUISITION CAPITAL GROUP, hereby subscribes for the purchase of the number of Common Shares indicated below of Acquisition Capital Group, at a purchase of $0.30 per Share as set forth in the Prospectus. By such payment, the named Investor further acknowledges receipt of the Prospectus and the Subscription Agreement, the terms of which govern the investment in the Common Shares being subscribed for hereby. A.INVESTMENT: (1) Number of Shares (2) Total Contribution ($0.30/Share) $ Date of Investor's check B.REGISTRATION: (3) Registered owner: Co-Owner: (4) Mailing address: City, State & zip: (5) Residence Address (if different from above): (6) Birth Date:// (7) Employee or Affiliate: Yes No (8) Social Security: #: // U.S. Citizen oOther o Co-Owner Social Security: #: // U.S. Citizen oOther o Corporate or Custodial: Taxpayer ID #: // U.S. Citizen oOther o (9) Telephone (H) () C.OWNERSHIP o Individual Ownershipo IRA or Keogh o Joint Tenants with Rights of Survivorship o Trust/Date Trust Established o Pension/Trust (S.E.P.) o Tenants in Common o Tenants by th Entirety o Corporate Ownership oPartnership o Other D.SIGNATURES Registered Owner: Co-Owner: Print Name of Custodian or Trustee: Authorized Signature: Date: Signature: MAIL TO: Acquisition Capital Group, Inc. 50
